MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Mar 18 2019, 10:21 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James D. Crum                                            Curtis T. Hill, Jr.
Coots Henke & Wheeler, P.C.                              Attorney General of Indiana
Carmel, Indiana
                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tito Aguilar Sanabria,                                   March 18, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2105
        v.                                               Appeal from the Hamilton
                                                         Superior Court
State of Indiana,                                        The Honorable Steven R. Nation,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         29D01-1704-F2-2786



Bradford, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-CR-2105 | March 18, 2019                 Page 1 of 6
                                               Case Summary
[1]   In August of 2018, Tito Aguilar Sanabria pled guilty to Level 4 felony dealing

      in methamphetamine. After being arrested while transporting 141 grams of

      methamphetamine while his wife and child were in the car, the trial court

      sentenced him to eight years of incarceration. Sanabria challenges his sentence

      on appeal. We restate his contentions as whether (1) the trial court abused its

      discretion in finding his criminal history to be an aggravating factor, and (2) his

      sentence is inappropriate. We affirm.



                               Facts and Procedural History
[2]   On April 19, 2018, Fishers Police Officer Greg Weesner stopped Sanabria’s

      vehicle for following another vehicle too closely and failing to properly signal

      three lane changes. Sanabria was driving with his wife in the passenger seat and

      his ten-year-old son in the backseat. Officer Weesner approached the vehicle

      and requested driver’s licenses from both adults. Sanabria and his wife

      produced international driver’s permits1. Officer Weesner observed that

      Sanabria and his wife both appeared nervous, and that the glove compartment




      1
        An international driver’s permit (IDP), often referred to incorrectly as an international driver’s license, is a
      document that translates a person’s home driver’s license into a different language so that they may drive
      legally in another country. International Driver Permits, DMV, https://www.dmv.org/international-driver-
      permits.php (last visited Feb. 28, 2019). In Indiana, travelers cannot use a foreign language driver’s license
      for identification purposes without an IDP. BMV, New Indiana Residents, IN.GOV,
      https://www.dmv.org/international-driver-permits.php (last visited Feb. 28, 2019).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2105 | March 18, 2019                          Page 2 of 6
      contained a CD entitled Narcos Cultura, which, based on his training, Officer

      Weesner knew to glorify “the narcotic lifestyle[,]” and that many individuals

      who sell or transport narcotics listen to it. Appellant’s Vol. II p. 16. Sanabria

      complied with Officer Weesner’s request to exit the vehicle and to sit in the

      backseat of Officer Weesner’s police cruiser. Sanabria and his wife gave Officer

      Weesner conflicting stories about where they were going. Sanabria consented

      to a K9 sniff of the vehicle, which rendered a positive alert. Officers searched

      the vehicle and found a 141-gram rock of methamphetamine in a storage area

      behind the back seat. After Sanabria’s arrest, it was discovered that he is an

      undocumented immigrant, and United States Immigration and Customs

      Enforcement placed an active detainer and immigration hold on Sanabria.


[3]   Pursuant to the terms of a plea agreement, Sanabria pled guilty to Level 4

      felony dealing in methamphetamine. In exchange, the State agreed to dismiss

      the Level 3 felony possession of methamphetamine and Class C misdemeanor

      operating a vehicle without a license charges. The parties also agreed that

      Sanabria’s sentence would be capped at twelve years. During sentencing, the

      trial court considered Sanabria’s criminal history, the remoteness of his prior

      convictions and Sanabria’s choice to involve his family in dangerous criminal

      activity. The trial court sentenced Sanabria to eight years of incarceration.



                                Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2105 | March 18, 2019   Page 3 of 6
                                       I. Abuse of Discretion
[4]   Sanabria contends that the trial court erred in failing to consider the remoteness

      of his previous convictions to be a mitigating factor. We review the trial court’s

      finding of an aggravating or mitigating circumstance for an abuse of discretion.

      Spiller v. State, 740 N.E.2d 1270, 1274 (Ind. Ct. App. 2001), trans. denied. “An

      abuse of discretion exists if the decision is clearly against the logic and effect of

      the facts and circumstances before the court, or the reasonable, probable, and

      actual deductions to be drawn therefrom.” Lewis v. State, 31 N.E.3d 539, 541–

      42 (Ind. Ct. App. 2015). We do not review the trial court’s decision concerning

      the relative weight or value of aggravating or mitigating circumstances.

      Anglemyer v. State, 868 N.E.2d 482, 490–91 (Ind. 2007), modified on other grounds

      on reh’g, 875 N.E.2d 218 (Ind 2007).


[5]   The record indicates that the trial court acknowledged the remoteness of

      Sanabria’s previous criminal convictions yet still found his criminal history to

      be an aggravating factor. It was within the trial court’s discretion to do so. See

      Buchanan v. State, 767 N.E.2d 967, 972 (Ind. 2002) (“The remoteness of prior

      criminal history does not preclude the trial court from considering it as an

      aggravating circumstance.”). To the extent that Sanabria argues that the trial

      court should have found the remote nature of his criminal history to be

      mitigating rather than aggravating, Sanabria’s argument is merely an invitation

      to reweigh the aggravating and mitigating circumstances, which we will not do.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2105 | March 18, 2019   Page 4 of 6
      See Anglemyer, 868 N.E.2d at 490–91. Sanabria has failed to establish that the

      trial court abused its discretion in sentencing him.



                                      II.          Appropriateness
[6]   Sanabria also contends that his eight-year sentence is inappropriate. We may

      revise a sentence if, “after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” Ind. App. Rule 7(B). “[S]entencing is

      principally a discretionary function in which the trial court’s judgment should

      receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

      Ct. App. 2008) (internal citations omitted). The defendant bears the burden of

      proving that his sentence is inappropriate. Gil v. State, 988 N.E.2d 1231, 1237

      (Ind. Ct. App. 2013). Sanabria pled guilty to Level 4 felony dealing in

      methamphetamine, and received a sentence of eight years, which is above the

      advisory of six years but below the maximum of twelve years. See Ind. Code §

      35-48-4-1.1.


[7]   The nature of Sanabria’s crime does not support a reduction of his sentence.

      Sanabria transported 141 grams of methamphetamine in a car while his wife

      and son were passengers. Further, Sanabria planned to sell the

      methamphetamine while his wife and son were present, potentially

      compromising their safety. The nature of Sanabria’s actions demonstrated a

      clear disregard for the well-being of his family and his community.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2105 | March 18, 2019   Page 5 of 6
[8]   Sanabria’s character also does not support a reduction of his sentence.

      Sanabria’s criminal history includes one felony conviction for illegal possession

      of a narcotic substance and three misdemeanor convictions. These convictions

      are a poor reflection on Sanabria’s character. In addition, Sanabria’s illegal

      entry into this country and his use of various aliases to hide his identity indicate

      a disregard for the laws of this state and country. Sanabria has failed to establish

      that his sentence is inappropriate.


[9]   The judgment of the trial court is affirmed.


      Bailey, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2105 | March 18, 2019   Page 6 of 6